DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Applicants response filed 02/01/2021 has been entered. Claims 1-7 remain pending and claims 4 and 5 have been amended. 
Allowable Subject Matter
3.	Claim 1-7 allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive. Artificial ostomy devices such as those taught by Gregory (20110040231) consist of two units with one that blocks the lower intestinal portion of the body and one hollow to a side radial opening (Fig. 7 elements 40 & 112). However, such artificial ostomy device does not have a second connecting member that is connected fixedly to an outer surrounding surface. 
In the same sense Stratton (3395710) teaches an apparatus that has a solid unit in the intestine that blocks a portion of the intestine (element 34), a first connecting member (element 36), a hollow unit (element 12), and a conduit with an outer surrounding surface (element 12), but it fails to teach a second connecting member connected fixedly to said outer surrounding surface of the hollow unit. No other prior art is found to teach the invention as claimed. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (2/20/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781